UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6189


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS JERMAINE ROBINSON, a/k/a Tony,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00667-TLW-1)


Submitted:    June 18, 2009                 Decided:   June 24, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Jermaine Robinson, Appellant Pro Se.      Deborah Brereton
Barbier, Assistant United States Attorney, Columbia, South
Carolina;   Arthur  Bradley   Parham,  Assistant   United  States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Jermaine Robinson appeals the district court’s

judgment   reducing    his    sentence        pursuant    to    Fed.     R.    Crim.   P.

35(b).     We   have   reviewed     the       record    and    find    no     reversible

error.     Accordingly,      we   affirm       the   judgment     of    the     district

court.     See United States v. Robinson, No. 4:05-cr-00667-TLW-1

(D.S.C.    filed   Jan.    27,    2009    &    entered    Jan.    28,       2009).      We

dispense    with    oral     argument         because    the     facts        and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          2